60 F.3d 833
76 A.F.T.R.2d 95-5731, 95-2 USTC  P 50,444
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Noel D. McNEEL; Joyce A. McNeel, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 94-70887.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided July 3, 1995.

Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Noel and Joyce McNeel appeal pro se the tax court's dismissal of their petition challenging the determination by the Commissioner of Internal Revenue that they each owed income taxes and additions to tax for 1986 through 1991.  The McNeels contend that they have a basis in their labor equal to its fair market value and that, in the absence of proof by the Commissioner that the wages they received exceeded the fair market value of the services they rendered, no taxable gain can be ascribed to their receipt of wages.  The tax court properly rejected this argument.  See United States v. Buras, 633 F.2d 1356, 1361 (9th Cir. 1980) (rejecting argument that "[s]ince the wage earner exchanges his labor and personal time for its equivalent in money, he derives no gain and therefore cannot be taxed").  Since the McNeels' motion to vacate the tax court's decision was founded on the same argument, the tax court did not abuse its discretion in denying their motion.  See Thomas v. Lewis, 945 F.2d 1119, 1123 (9th Cir. 1991).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3